UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Trustees Of The New York City District Council
Of Carpenters Pension Fund, Welfare Fund,
Annuity Fund, and Apprenticeship, Journeyman
Retraining, Educational and Industry Fund, et al.,
Petitioners,
—V—

Fidelis Contracting, Inc.,

Respondent.

 

 

ALISON J. NATHAN, District Judge:

nen 93 2010 |

19-cv-10794 (AJN)

ORDER

On November 21, 2019, Petitioners filed a petition to confirm an arbitration award.

Dkt. No. 1. Petitioners shall serve Respondent within two weeks of the date of this order and

shall file proof of service within one week from the date of service.

IT IS ORDERED that Respondent’s opposition to the petition shall be due two weeks

from the date of service. Petitioners’ reply, if any, shall be due one week thereafter.

IT IS FURTHER ORDERED that Petitioners serve a copy of this Order on Respondent

and inform Respondent of Rule 1.H. of this Court’s Individual Practices, which requires all

attorneys representing parties before this Court to register promptly as filing users on ECF.

SO ORDERED.

7)
Dated: December > , 2019
New York, New York

 

 

ALISON J. NATHAN
United States District Judge

 
